Citation Nr: 0739167	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-07 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
postoperative residuals of a medial meniscus tear of the 
right knee (right knee disability), currently rated 10 
percent disabling.

2.  Entitlement to an increased rating for service-connected 
degenerative joint disease of the right knee, currently rated 
0 percent disabling. 

3.  Entitlement to an increased rating for service-connected 
pseudofolliculitis barbae, currently rated 10 percent 
disabling. 

4.  Entitlement to an increased rating for service-connected 
acne keloidalis nuchae, currently rated 10 percent disabling. 

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for to a disability 
manifested by an irregular heartbeat.  

7.  Entitlement to service connection for to a disability 
manifested by hypercholesterolemia.

8.  Entitlement to service connection for a dental condition 
(root canal treatment to tooth number 3) for disability 
compensation purposes.

9.  Entitlement to service connection for sleep apnea.  

10.  Entitlement to service connection for a disability 
manifested by weight gain.  

11.  Entitlement to service connection for a left knee 
disability, to include as secondary to the service-connected 
right knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from January 1995 to August 
1999.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 and subsequent rating 
decisions from the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  A hearing before a 
decision review officer at the RO was conducted in September 
2004 and the transcript is of record. 

The veteran is also claiming that he should be eligible for 
outpatient dental treatment for the purpose of a root canal 
to tooth number 3.  This claim of service connection for a 
dental disorder for the purpose of obtaining VA outpatient 
dental treatment is REFERRED to the AMC/RO for additional 
referral to the appropriate VA medical facility.  See 38 
C.F.R. § 17.161.

The issues of entitlement to increased ratings for 
pseudofolliculitis barbae and acne keloidalis nuchae, and 
entitlement to service connection for sleep apnea, a 
disability manifested by weight gain, and a left knee 
disability as secondary to service-connected right knee 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
pain, well-healed scars, no instability.

2.  The veteran's degenerative joint disease of the right 
knee is manifested by pain, radiological evidence of 
degenerative changes, and slight loss of motion; flexion 
limited to 45 degrees or extension limited to 10 degrees have 
not been shown.  

3.  The veteran's hypertension manifested to a compensable 
degree within one year of his discharge from service.

4.  The veteran has no disability manifested by an irregular 
heartbeat that is due to service.

5.  The veteran has no disability manifested by 
hypercholesterolemia that is due to service.

6.  The veteran does not have a dental condition (root canal 
treatment to tooth number 3), to include periodontal disease 
or extracted teeth, as a result of combat wounds or other 
trauma during his active military service.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for a right knee 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).

2.  An initial rating of 10 percent for degenerative joint 
disease of the right knee is warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West & Supp. 2007); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2007).

3.  Hypertension is presumed to have been incurred within one 
year of separation from service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

4.  A disability manifested by an irregular heartbeat was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West & Supp. 2007); 38 C.F.R. § 3.303.

5.  A disability manifested by hypercholesterolemia was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West & Supp. 2007); 38 C.F.R. § 3.303.

6.  The criteria for entitlement to service connection for a 
dental condition (root canal treatment to tooth number 3), 
for purposes of compensation have not been met.  38 U.S.C.A. 
§§ 1110, 1721, 5103, 5103A, 5107 (West & Supp. 2007); 38 
C.F.R. §§ 3.303, 4.150, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Although the RO provided the appellant with multiple notices 
regarding the duty to assist, the RO provided complete notice 
in March 2006 and April 2006, subsequent to the initial 
adjudications.  While the notice was not provided prior to 
the initial adjudications, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claims were subsequently readjudicated in a statement of the 
case in May 2006, and supplemental statement of the case in 
September 2006, following the provision of notices.  The 
veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the RO and the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Rating Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When making 
determinations concerning the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The veteran's statements regarding the severity of his 
service-connected right knee disability are deemed competent 
with regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

In cases in which a claim for a higher initial rating stems 
from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings may 
be assigned for different periods of time during the pendency 
of the appeal.  See generally, Fenderson v. West, 12 Vet. 
App. 119 (1999).

A temporary 100 percent rating based on convalescence under 
38 C.F.R. § 4.30 was in effect from October 11, 2002, to 
January 31, 2003, and therefore, this period will not be 
considered in this decision.  

The veteran's right knee disability is evaluated under 
Diagnostic Code 5257 for postoperative residuals of a medial 
meniscus tear.  Slight recurrent subluxation or lateral 
instability warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation is warranted for 
severe recurrent subluxation or lateral instability.  38 
C.F.R. Part 4, Diagnostic Code 5257.  

Numerous examiners have stated that there is no instability 
of the right knee.  Therefore, entitlement to an increased 
rating under Diagnostic Code 5257 is not warranted.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for 
postoperative residuals of a medial meniscus tear is not 
warranted. 

The RO assigned the veteran a separate noncompensable rating 
under Diagnostic Code 5010 for traumatic arthritis.  See 
VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are also 
permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma that is substantiated by X-ray findings is rated 
under the rating criteria for degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated based on limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Compensable ratings for limitation of flexion of the leg are 
warranted when flexion is limited to 45 degrees (10 percent), 
30 degrees (20 percent), and 15 degrees (30 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Compensable ratings 
for limitation of extension of the leg are assigned when 
extension is limited to 10 degrees (10 percent), 15 degrees 
(20 percent), 20 degrees (30 percent), 30 degrees (40 
percent) or 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Normal knee flexion and extension is 
from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Multiple examinations have shown that the veteran suffers 
from slight limitation of right knee motion.  Although the 
limitation of motion demonstrated is not sufficient to 
warrant a compensable evaluation under either Diagnostic Code 
5260 or 5261, the veteran is entitled to a compensable, 10 
percent rating under Diagnostic Codes 5003, 5010, supra. 

While a claimant who has both limitation of flexion and 
limitation of extension of the same leg can be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg, such does not apply to the veteran's case 
as a compensable rating under either Diagnostic Code 5260 or 
5261 based the limitation of motion criteria has not been 
demonstrated.  Separate ratings for noncompensable limitation 
of flexion and limitation of extension due to pain is not 
permitted, and the 10 percent rating for limitation of motion 
with pain (although noncompensable under Diagnostic Codes 
5260 and 5261) under Diagnostic Codes 5003 and 5010 is 
appropriate.

An additional rating under Diagnostic Code 5258 is 
inapplicable, as the clinical evidence does not show that 
there are frequent episodes of locking and effusion into the 
joint.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  A finding of dysfunction due to pain must 
be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).

Regarding any additional functional loss due to pain in the 
right knee, as the veteran does not approximate a compensable 
rating under Diagnostic Codes 5260 or 5261,  an increased 
rating higher than 10 percent under 38 C.F.R. §§ 4.40, 4.45, 
is not warranted.

III.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Hypertension will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 C.F.R. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Under Diagnostic Code 7101, the criteria for a 
compensable rating, 10 percent, are diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
See also Johnson v. Brown, 7 Vet. App. 95 (1994) (only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Where the determinative issue involves a medical diagnosis or 
etiology, competent medical evidence is required.  This 
burden may not be met by lay testimony because laypersons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

A.  Hypertension

The veteran's service medical records are negative for any 
findings, complaints or treatment of a cardiovascular disease 
or hypertension.  The veteran's blood pressure was 133/69 on 
separation examination in February 1999.  The veteran was 
treated for an upper respiratory infection in November 1999 
at a VA facility, and his blood pressure was 110/70.  The 
veteran was treated at a private facility for 
hypercholesterolemia in June 2000, and his blood pressure was 
noted to have been normal, 120/80.  VA treatment records 
dated in September 2000, a little over a year from separation 
from service, showed a complaint of intermittent high blood 
pressure with no treatment and hypertension education and 
blood pressure monitoring was started later that month.  
Blood pressure was 163/97.  Private medical records show a 
diagnosis of hypertension in February 2001, and the 
initiation of antihypertensive medication, almost one and a 
half years after service.  He has been given subsequent 
antihypertensive medication.

The veteran contends that he is entitled to service 
connection for hypertension because he has was diagnosed and 
treated for hypertension within one year of separation from 
service at the Temple, Texas VA Medical Center.  However, 
medical records obtained from this VA facility did not show 
any such diagnosis within one year of separation from 
service.  

The veteran's statements that he had symptoms of hypertension 
within one year of separation from service and continuously 
thereafter constitutes competent evidence of continuity of 
symptomatology; there is a VA medical record noting that the 
veteran complained of intermittent high blood pressure 
slightly over one year from separation from service; and 
there is a diagnosis of hypertension with medication 
prescribed for the condition within one and a half years from 
separation from service.  Giving the veteran the benefit of 
the doubt, hypertension was manifested to a compensable 
degree within one year of discharge.  See 38 C.F.R. 
§ 3.303(b), supra.

B.  Hypercholesterolemia and Irregular Heartbeat

The veteran's service medical records note that 
hyperlipidemia was noted on separation examination in 
February 1999.  The veteran was treated at a private facility 
for hypercholesterolemia in June 2000.  VA treatment records 
dated in November 1999 noted that he was diagnosed with 
bradycardia.  

Mere symptoms, or laboratory findings, such as 
hypercholesterolemia or an irregular heartbeat, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez- 
Benitez v. West, 13 Vet. App. 282, 285 (1999).

There is no evidence of record that the any putative 
irregular heartbeat or hypercholesterolemia resulted in a 
current, chronic disability.  And as a layperson, the veteran 
is not qualified to render a medical diagnosis or a medical 
opinion that any current disability is related to irregular 
heartbeat or hypercholesterolemia.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The preponderance of the evidence is against the claim for a 
disability manifested by an irregular heart beat; there is no 
doubt to be resolved; and service connection is not 
warranted. 

C.  Dental Claim

Tooth number 3 was noted to have been carious in service and 
the veteran underwent dental surgery.  He also underwent root 
canal treatment to tooth number 3 subsequent to service in 
November 2002 

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  However, the Note immediately following 
states, "these ratings apply only to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  Treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease are not disabling, and may be considered service 
connected solely for the purpose of establishing eligibility 
for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).  

There is no evidence of record that the veteran's sustained 
any loss of substance of the body of maxilla or mandible.  
The veteran does not have a service-connected compensable 
dental disability or condition (Class I).  See 38 C.F.R. § 
17.161(a).

To establish entitlement to service connection for a tooth, 
the veteran must have sustained a combat wound or other in- 
service trauma.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 
3.381(b).  The significance of finding a dental condition as 
due to in-service trauma is that a veteran will be eligible 
for VA outpatient dental treatment, without being subject to 
the usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).  Mere dental treatment 
such as a root canal is not sufficient to establish 
eligibility for treatment.  Further, for the purposes of 
determining whether a veteran has treatment eligibility, the 
term "service trauma" does not include the intended effects 
of treatment provided during the veteran's military service.  
VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997).  The 
veteran does not have a service-connected, non-compensable 
dental condition or disability adjudicated as resulting from 
combat wounds or service trauma (Class II(a)).  38 C.F.R. § 
17.161(c).

Therefore, the veteran has not presented any credible or 
competent evidence that he has a dental disorder for which 
service-connected compensation may be granted.  The 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection is not 
warranted. 


ORDER

Entitlement to an increased, initial rating for service-
connected right knee instability, currently rated 10 percent 
disabling, is denied.  

Entitlement to an initial 10 percent rating for degenerative 
joint disease of the right knee is granted.

Entitlement to service connection for hypertension is 
granted.

Entitlement to service connection for a disability manifested 
by an irregular heartbeat is denied.  

Entitlement to service connection for a disability manifested 
by hypercholesterolemia is denied.  

Entitlement to service connection for a dental condition 
(root canal treatment to tooth number 3) for the purposes of 
compensation is denied.


REMAND

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002.  67 Fed. Reg. 49,590 
(July 31, 2002).  The examinations of record are insufficient 
to evaluate the veteran's skin disabilities under the old and 
new criteria.  The veteran should be afforded another skin 
examination.  

The veteran has stated that a physician told him that his 
sleep apnea (and resulting weight gain) began in service.  
However, the claims file does not contain any such opinion.  
The veteran should be provided an opportunity to provide the 
information which would enable the RO to obtain these medical 
records and the opinion.

The veteran's service medical records note treatment for left 
knee effusion, secondary to blunt trauma in July 1995.  The 
veteran also contends that having to favor his service-
connected right knee has caused left knee problems.  The 
veteran should be afforded an examination to determine if he 
currently suffers from any residuals of his inservice injury 
or as secondary to his service-connected right knee 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for a skin disorder, sleep 
apnea, weight gain, or a left knee 
disability, that are not currently on 
file.  Advise the veteran that he should 
submit the written opinions of any 
physicians who have told him that his 
sleep apnea or weight gains is the result 
of service. 

2.  Schedule the veteran for a VA skin 
examination to determine the severity of 
his service-connected pseudofolliculitis 
barbae and acne keloidalis nuchae.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review.  The examiner's report must 
indicate whether the following exist and 
to what extent:

The presence or absence of scarring 
should be noted and, if present, the size 
of any scars.  The examiner should state 
whether the scars of the head, face or 
neck are disfiguring and, if so, whether 
the disfigurement is slight, moderate, or 
severe, especially if producing a marked 
and unsightly deformity of eyelids, lips 
or auricles, or if there is complete or 
exceptionally repugnant deformity of one 
side of face or marked or repugnant 
bilateral disfigurement.  The presence of 
any of the following eight 
characteristics of disfigurement on the 
face, neck, and head.  The 8 
characteristics of disfigurement are: 1) 
Scar 5 or more inches (13 or more 
centimeters) in length; 2) Scar at least 
one-quarter inch (0.6 centimeters) wide 
at widest part; 3) Surface contour of 
scar elevated or depressed on palpation; 
4) Scar adherent to underlying tissue; 5) 
Skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 square 
centimeters); 6) Skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches 
(39 square centimeters); 7) Underlying 
soft tissue missing in an area exceeding 
six square inches (39 square 
centimeters); and, 8) Skin indurated and 
inflexible in an area exceeding six 
square inches (39 square centimeters).

The number and location of skin growths, 
lesions, rashes or fungal infection 
should be noted.  The shape, color, and 
extent, including a description of the 
size of each exposed and non-exposed 
affected area.  Whether any exudation, 
itching or exfoliation is shown, as well 
as the extent of the limitation of 
function of any affected body part, if 
any.

The percentage of the veteran's body and 
exposed areas affected by these 
conditions and the need for any systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs and the length of 
time required for their use (less than 6 
weeks; 6 weeks or more; or constantly) 
during the past 12-month period. 

3.  The veteran should be afforded an 
examination to determine any relationship 
between his service-connected right knee 
disability and any current left knee 
disability.  The claims file must be made 
available to the examiner prior to the 
examination.

The examiner should be asked to provide 
specific comments as to whether there is 
a current left knee disability; and if 
so, whether it is at least as likely as 
not that it is the result of his 
inservice injury, or was caused or 
aggravated by his service-connected right 
knee disability. 

4.  The RO should readjudicate the 
veteran's claims for entitlement to 
increased ratings for pseudofolliculitis 
barbae and acne keloidalis nuchae, and 
entitlement to service connection for 
sleep apnea, a disability manifested by 
weight gain, and a left knee disability.  
If any action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should then be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


